Amy E. Brown v. Washington Suburban Sanitary Commission, No. 2347, September
Term, 2019. Opinion by Nazarian, J.

JUDICIAL REVIEW OF ADMINISTRATIVE AGENCY DECISION                                         –
PROCEDURES FOR REVIEW – TRANSMISSION OF RECORD

Maryland Rule 7-206 requires the agency to transmit, or cause the Office of Hearing and
Appeals to transmit, the record to the circuit court for judicial review of its decision,
whichever party petitioned for judicial review. The agency is the initial decisionmaker. The
Office of Administrative Hearings is not an agency itself, but is a neutral arbitrator for
administrative agency decisions.
Circuit Court for Prince George’s County
Case No. CAL 19-16546

                                                                                                    REPORTED

                                                                                    IN THE COURT OF SPECIAL APPEALS

                                                                                               OF MARYLAND

                                                                                                     No. 2347

                                                                                             September Term, 2019

                                                                                    ON MOTION FOR RECONSIDERATION
                                                                                   ______________________________________

                                                                                               AMY E. BROWN

                                                                                                        v.

                                                                                    WASHINGTON SUBURBAN SANITARY
                                                                                                COMMISSION
                                                                                   ______________________________________

                                                                                        Kehoe,
                                                                                        Nazarian,
                                                                                        Reed,

                                                                                                     JJ.
                                                                                   ______________________________________

                                                                                            Opinion by Nazarian, J.
                                                                                   ______________________________________

                                                                                        Filed: May 3, 2021



 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.


                     2021-05-04 08:59-04:00




Suzanne C. Johnson, Clerk
       Amy Brown worked for the Washington Suburban Sanitary Commission (“WSSC”)

until August 24, 2018, when WSSC terminated her employment. She challenged her

termination within WSSC unsuccessfully, then appealed. The Office of Administrative

Hearings (“OAH”) held a hearing, and in a decision issued on April 16, 2019, upheld

WSSC’s decision to terminate her.

       Ms. Brown filed a petition for judicial review in the Circuit Court for Prince

George’s County on May 15, 2019. WSSC moved to dismiss the petition on the grounds

that the OAH hearing record had not been transmitted to the circuit court. The circuit court

granted WSSC’s motion to dismiss, and we reverse.

                                 I.     BACKGROUND

       On August 24, 2018, WSSC recommended that Ms. Brown be removed from her

job after she received two suspensions within a twelve-month period. WSSC issued a Final

Decision and Order upholding the termination on September 10, 2018, and Ms. Brown

appealed WSSC’s final decision of termination. Pursuant to Maryland Code (2010, 2020

Repl. Vol.), § 18-123(b) of the Public Utilities Article, Ms. Brown appealed the termination

decision to OAH, which assigned the case to an Administrative Law Judge.

       On March 12, 2019, OAH conducted a hearing and on April 16 issued a decision

affirming WSSC’s decision to terminate Ms. Brown. Ms. Brown filed a timely petition for

judicial review in the circuit court.

       The circuit court received WSSC’s response to Ms. Brown’s petition for judicial

review, then scheduled a hearing for November 15, 2019. On November 4, 2019, WSSC

filed a motion to dismiss the petition on the ground that Ms. Brown had not complied with
Maryland Rule 7-206. The hearing went forward as scheduled, but the court heard WSSC’s

motion to dismiss and not the merits of Ms. Brown’s petition, and after the hearing the

court promptly dismissed the case. Ms. Brown filed separate motions to alter or amend and

to revise the court’s judgment and the court denied both. Ms. Brown filed a timely appeal,

and we supply additional facts below as necessary.

                                   II.      DISCUSSION

         Ms. Brown challenges the circuit court’s decisions to grant WSSC’s motion to

dismiss and to deny her motions to alter or amend and revise the judgment.1 For the reasons

we explain, we hold that the circuit court erred in dismissing the petition, and we don’t

need to address the post-judgment motions.



1
    Ms. Brown listed the Questions Presented in her brief as follows:
                1. Did the circuit court err or abuse its discretion in dismissing
                Appellant’s petition for judicial review for failure to submit the
                record of the agency proceeding?
                2. Did the circuit court err or abuse its discretion in dismissing
                Appellant’s petition for judicial review when the transcript of
                the agency proceeding was before the circuit court while it was
                considering post-trial motions filed by the Appellant?
WSSC phrased its Questions Presented like this:
                1. Did the Circuit Court correctly dismiss Appellant’s petition
                for judicial review, when, on the day that it had scheduled a
                hearing on the appeal, Appellant had yet to make any effort to
                ensure that the Office of Administrative Hears (“OAH”) had
                transmitted the record?
                2. Does the Appellant’s attachment of exhibits to the motions
                filed after the Circuit Court dismissed her appeal, namely, the
                OAH’s decision and a transcript of the proceeding, constitute
                substantial compliance with her obligation to secure
                transmission of the record?

                                                    2
        The circuit court dismissed Ms. Brown’s petition not for failure to state a claim, but

for failure to comply with Rule 7-206. That decision involves the interpretation and

application of Maryland statutes and rules. See Schisler v. State, 394 Md. 519, 535 (2006).

We “must determine whether the trial court’s conclusions are ‘legally correct’ under a de

novo standard of review.” Id.

        The circuit court needs the administrative record in order to review the case, and

failure to transmit it requires that the action be dismissed. Md. Rule 7-206(e). That’s

because the circuit court “‘is limited to determining if there is substantial evidence in the

record as a whole to support the agency’s findings and conclusions, and to determine if the

administrative decision is premised upon an erroneous conclusion of law.’” Bd. of

Physician Quality Assurance v. Banks, 354 Md. 59, 67–68 (1999) (quoting United Parcel

Service, Inc. v. People’s Counsel for Balt. Cty., 336 Md. 569, 576 (1994)). There is no

dispute here that the record underlying Ms. Brown’s termination wasn’t transmitted to the

circuit court—the issue is who was responsible to transmit it and, therefore, on whom the

failure falls.

        A.       The Agency Is Responsible To Transmit The Record.

        A party seeking judicial review of an administrative agency’s decision “shall file a

petition for judicial review in [the appropriate] circuit court.” Md. Rule 7-202(a). “Upon

filing the petition [for judicial review], the petitioner shall deliver to the clerk a copy of the

petition for the agency whose decision is sought to be reviewed. The clerk shall promptly

mail a copy of the petition to the agency.” Md. Rule 7-202(d)(1).

        Upon receiving that notice, the responsibility of transmitting the record falls to the


                                                    3
agency (not the petitioner). The clerk of the circuit court shall receive the record within

sixty days of the agency receiving the “first petition for judicial review”:

              Except as otherwise provided by this Rule, the agency shall
              transmit to the clerk of the circuit court the original or a
              certified copy of the record of its proceedings within 60 days
              after the agency receives the first petition for judicial review.

Md. Rule 7-206(d). Yes, the record must include a transcript of any testimony, but it also

includes all exhibits or other papers that were part of the administrative proceedings. Md.

Rule 7-206(b). The Rule allows the agency to charge a petitioner with the cost of obtaining

the transcript. Id. (“[T]he first petitioner, if required by the agency, . . . shall pay the

expense of transcription . . . ,” if it has not already been transcribed when judicial review

is filed. (emphasis added)). And, if it does, the agency shall include the certification of

costs within the record that it is required to transmit to the circuit court clerk:

              If the testimony has been recorded but not transcribed before
              the filing of the petition for judicial review, the first petitioner,
              if required by the agency and unless otherwise ordered by the
              court or provided by law, shall pay the expense of
              transcription, which shall be taxed as costs and may be
              apportioned as proved in Rule 2-603. A petitioner who pays
              the cost of transcription shall file with the agency a certification
              of costs, and the agency shall include the certification in the
              record.

Md. Rule 7-206(b).

       Both parties in this case conflate the responsibility to transmit the record and the

responsibility to order and pay for transcription of the OAH hearing transcript. Again, the

record includes the transcript, exhibits, and any other papers, and it is the agency’s

responsibility to transmit it to the circuit court. See Md. Rules 7-202, 7-206. And although



                                                   4
the petitioner can be required to pay the cost of the transcript, which is part of the record,

the petitioner is not responsible to transmit or pay for the record as a whole. Id.

       All of this raises a threshold question: which entity is the agency? Both parties

appear to assume that OAH is “the agency,” based seemingly on the fact that by statute,

OAH “shall dispose of a case or conduct a hearing and issue a final decision in . . . an

appeal under § 18-123 of the Public Utilities Article for the removal of an employee of the

Washington Suburban Sanitary Commission.” Maryland Code (2015 Repl. Vol.), § 4-

401(4) of the State Personnel and Pensions Article. Ms. Brown argues that the circuit court

shouldn’t have dismissed her petition because OAH never received notification of it (the

notice went to WSSC), and thus was unable to transmit the record to the circuit court or

notify Ms. Brown of transcription costs. WSSC argues that it was Ms. Brown’s

responsibility to secure not only the transcript but also the entire record from OAH. After

receiving notification of the petition, WSSC responded that it intended to participate in Ms.

Brown’s petition for judicial review, but doesn’t seem to have taken any steps to transmit

the record to the circuit court.

       So before going any further, it’s important to clarify that WSSC is the agency that

matters here, not OAH. WSSC employed Ms. Brown, paid her checks, suspended her, and

made the decision to terminate Ms. Brown. Although that decision was upheld on appeal

after a hearing OAH conducted, the agency action Ms. Brown petitioned the circuit court

to review was WSSC’s. OAH “conducts hearings for [] agencies,” but its Administrative

Law Judges are not employees of the agency, and OAH itself doesn’t assume the role of

the acting agency when it handles hearings on the agency’s behalf, notwithstanding its role


                                                  5
to issue the final decision.2

       WSSC’s motion to dismiss relied solely on the contention that Ms. Brown’s petition

for judicial review should be dismissed because she did not have the record transmitted or

the OAH hearing transcribed. This also was the sole topic of discussion at the November

15th hearing—that OAH would be considered the agency and not WSSC for purposes of

Rule 7-206 and that Ms. Brown was responsible for the transcription of the hearing and not

the agency. But although WSSC refers continually in its brief before this Court to Ms.

Brown’s obligation to ensure that OAH transmitted the record to the court,3 it conceded in

its motion to dismiss papers that it is the agency, that it received notice of Ms. Brown’s

petition for judicial review on May 20, 2019, and that the sixty-day timeline for filing the

complete record started on May 20, 2019—the same day it received notice. That timing

may have raised practical issues, but based on the language of the Maryland Rules and an



2
  Appealing an Administrative Decision, People’s L. Libr. Md., https://www.peoples-
law.org/appealing-administrative-decision [https://perma.cc/4BW8-BN54] (last visited
Jan. 19, 2021); see Md. Code (1989, 2014 Repl. Vol), §§ 9-1605(b), 9-1606(c) of the State
Government Article (emphasizing the independence of OAH from agency supervision or
influence). See also generally Code of Regulations, 9.30.110, WSSC,
https://wssc.district.codes/Code/9.30.110 [https://perma.cc/84A5-V8Q9]. “The OAH is
bound by any regulation, declaratory ruling, prior adjudication, or other settled, preexisting
policy, to the same extent as the WSSC is or would have been bound if WSSC were hearing
the case or appeal. Id. An agency might delegate to OAH the task of making its final
decision, see McReady v. University System of Maryland, 203 Md. App. 225, 239 (2012),
but it remains the agency’s final decision to delegate all along.
3
 See, e.g., Brief of Appellee at 3 (“The opening sentence in Ms. Brown’s argument portion
of her brief reflects a theme played consistently throughout this matter. That theme is her
contention that she bore no responsibility for ensuring that the OAH timely transmitted the
record to the Circuit Court. That transmission is essential, as reviewing court cannot
determine if the agency’s decision below is supported by evidence in the record, if it does
not have the record.”) (footnote omitted).

                                                 6
appropriate view of OAH’s role, the responsibility to transmit the record lay with WSSC,

not Ms. Brown.

       B.     WSSC Did Not Require Ms. Brown To Order The Transcript Or
              Transmit The Record.

       In its motion to dismiss, and throughout the hearing transcript before the ALJ,

WSSC contended that Ms. Brown was responsible for transmitting the record and

transcript. But although, again, Rule 7-206(b) allows agencies to charge petitioners for the

costs of the hearing transcript, neither the briefs nor anything we have found reveals where,

when, or how WSSC imposed that requirement or informed Ms. Brown that she was

responsible for obtaining the transcript. WSSC doesn’t cite anything, and we haven’t found

it on our own. Neither the Maryland Code nor the Maryland Rules nor COMAR nor the

WSSC Code of Regulations nor any other source reveals where WSSC either required

Ms. Brown or notified Ms. Brown that she bore the responsibility to obtain the transcript

or undertake any other administrative or logistical or financial responsibility for the

transcript or the record. Nor did the opinion issued by OAH instruct either party about the

record or transcript. The last paragraph of the ALJ’s decision described Ms. Brown’s

Review Rights, but it only pointed Ms. Brown to the Maryland Rules and the State

Government Article of the Maryland Code:

              A party aggrieved by this final decision may file a written
              petition for judicial review with the Circuit Court for Baltimore
              City, if any party resides in Baltimore City or has a principal
              place of business there, or with the circuit court for the county
              where any party resides or has a principal place of business.
              The petition must be filed within thirty (30) days of the date of
              this decision. Md. Code Ann., State Gov’t § 10-222(c) (Supp.
              2018); Md. Rules 7-201 through 7-210. A separate petition


                                                 7
              may be filed with the court to waive filing fees and costs on the
              ground of indigence. Md. Rule 1-325. The Office of
              Administrative Hearings is not a party to any review process.

       Rule 7-206(b) allows the agency to require the first petitioner to bear the cost of the

transcript, but the agency has to require it (“If the testimony has been recorded but not

transcribed before the filing of the petition for judicial review, the first petitioner, if

required by the agency and unless ordered by the court or provided by law, shall pay the

expense of transcription . . . .”), and we can’t see where WSSC did that here. And although

OAH is, by statute, the body entrusted to make the final agency decision and, as a result,

possesses the record, WSSC isn’t divested of its role as the deciding agency or absolved of

its obligations under Rule 7-206(b).

       There is no doubt that a petitioner can be required to pay for the transcript, and

correspondingly to initiate the process of obtaining the transcript. See Town of New Market

v. Frederick, 71 Md. App. 514, 517 (1987). But “the onus is on the agency to forward to

the clerk a complete record, since a record without the testimony is meaningless.” Id.;

cf. Montgomery County v. Post, 166 Md. App. 381, 388 (2005) (citing the same proposition

from Town of New Market but not including that the onus is on the agency to transmit the

record). And because it is the agency’s responsibility to transmit the record in its entirety,

including the transcript, it also is the agency’s responsibility to notify petitioners that the

agency will require them, under Rule 7-206(b), to obtain and pay for transcripts in time for

the agency to transmit the record to the circuit court, or to take whatever other steps are

necessary to cause the record to be transmitted. And Wormwood v. Batching Systems, Inc.,

124 Md. App. 695 (1999), doesn’t hold otherwise—in that case, the petitioner was able to


                                                  8
achieve substantial compliance after the court reporter sent a letter to appellant’s counsel

notifying them of the cost of transcription and the time necessary to perform it. Nothing

like that happened here. WSSC could have required Ms. Brown to order and pay for the

transcript, but the record before us doesn’t reveal how or where, or any other basis on which

to shift the agency’s responsibility to Ms. Brown to transmit the record to the circuit court.

Accordingly, the judgment of the circuit court dismissing this petition for failure to transmit

the record is reversed.

                                           JUDGMENT OF THE CIRCUIT COURT
                                           FOR PRINCE GEORGE’S COUNTY
                                           REVERSED. CASE REMANDED TO THAT
                                           COURT FOR FURTHER PROCEEDINGS.
                                           APPELLEE TO PAY COSTS.




                                                  9